DETAILED ACTION
1.	Claims 1-20 of application 16/807,511, filed on 3-March-20, are presented for examination.  The IDS received on the same date has been considered.  The present application is a CIP of application 16/799,241, filed on 24-February-2020, and a long line of other CIPs extending back to application 15/179,188, filed on 10-June-20-16, now USP 9,928,750.
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Rejections under 35 U.S.C. § 112(b)
2.1	The following is a quotation of 35 U.S.C. 112(b):

(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.2	Claims 15-20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The following is a list of the specific rejections: 
	The claimed feature for “hold a position upon receiving instructions to hold the position
 while in transit to deliver a package to a delivery location and following a flight plan provided to the UAV by the air traffic control system, to hold a position;” is not clearly understood because of a grammatical informality, and is understood as and should be changed to “hold a position upon receiving instructions to hold the position while in transit to deliver a package to a delivery location and following a flight plan provided to the UAV by the air traffic control system;”.

2.3	Claims 15-20 are also rejected, because, as per MPEP § 2111.4, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) "adapted to" or "adapted for" clauses; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) "wherein" clauses; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) "whereby" clauses. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014), the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles." In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).

The term “adapted to” in claim 15 is indefinite.  Amending the term to read “configured to” would obviate this rejection.
Claims 16-20 are rejected for being dependent upon a rejected base claim.

Claim Rejections under 35 U.S.C. § 102(a)(2)
3.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an 
	application for patent published or deemed published under section 122(b), in which the patent or
	application, as the case may be, names another inventor and was effectively filed before the
	effective filing date of the claimed invention.

3.2	Claims 1-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Greiner et al, USP Publication 2017/0011333.


3.3	Greiner discloses:
Claims 1, 8 and 15:  (Claim 15) An unmanned aerial vehicle (UAV) for delayed delivery of a package [¶0008], the UAV comprising: 
hardware and antennas adapted to communicate with one or more wireless networks [0012 (a radio-frequency beacon and signals); 0014 (receiving a mapping of wireless network identifiers to representations of geographic locations); 0016 (a plurality of wireless networking signals in an area of the delivery location.); 0053 (as the UAV travels to the customer's location (thus requiring wireless communication via hardware and antennas), the UAV communicates with the regional distribution center); 0061 (a near-field communications signal such as a Bluetooth signal, a WiFi signal, or an infrared signal.); 0081; 0086-0087; 0089; 0090]; 
a processor communicatively coupled to the hardware and antennas [0038 (an unmanned vehicle delivery system receives an order for an item from a user via, for example, a computer); 0045 (an image processor)]; and 
memory storing instructions [0039-0041 (The unmanned delivery vehicle is also programmed with instructions (that are stored))] that, when executed, cause the processor to: 		communicate with an air traffic control system via one or more wireless networks
[0053 (as the UAV travels to the customer's location, the UAV communicates (via wireless communications) with the regional distribution center (the ATC system)); 0075; 0087-0090; 0103 (weather information collected by the base stations (i.e. the distribution centers) is used to determine if it is safe for the UAVs to fly (and presumably passed to the UAVs))];
obtain and send data to the air traffic control system in association with a flight of
the UAV during delivery of the package [0053 (as the UAV travels to the customer's location, the UAV communicates with the regional distribution center (the ATC system) such that an estimated time of delivery is continually updated.)]; 

deliver a package to a delivery location and following a flight plan provided to the UAV by the air traffic control system [0039 (At the regional distribution center…the unmanned delivery vehicle is programmed with instructions ( e.g., GPS coordinates associated with the delivery location) for delivering the item to the delivery location)], to hold a position [0019 (a first navigation technology to travel to an approximate area of a delivery location and then use a second navigation technology to very accurately travel to the exact delivery location.); 0045 (the UAV leaves the regional distribution center and flies (according to a flight plan) toward the GPS coordinate associated with the customer's address. When the UAV reaches the GPS coordinate, the UAV begins to fly around the GPS coordinate in an efficient manner (a holding pattern).); 0046 (the UAV flies toward the fiducial until the UAV is directly above the fiducial (i.e. hovering above the fiducial). The UAV 108 then flies to a sufficiently low altitude such that it can safely deliver ( e.g., drop) the package); 0061 (When the UAV detects the validation beacon signal the UAV flies in such a way that the received signal strength is maximized. At this point the UAV is presumably closest to the customer.); 0073]; and 
deliver the package after holding the position based on further instructions from
the air traffic control system [0046 (The UAV then (after hovering directly above the fiducial) flies to a sufficiently low altitude such that it can safely deliver ( e.g., drop) the package including the customer's item onto the fiducial); 0049 (the package is lowered onto the fiducial via a winch); 0050 (the UAV simply lands on the fiducial and places the package on the fiducial.); 0061; 0073].

Claims 2, 9 and 16:  wherein holding the position includes the UAV hovering in place [0046 (the UAV flies toward the fiducial until the UAV is directly above the fiducial (i.e. hovering above the fiducial); 0073; 0106; 0108; 0111; 0114].
Claims 3, 10 and 17:  wherein holding the position includes the UAV landing [0046 (The UAV then flies to a sufficiently low altitude (i.e. lands) such that it can safely deliver ( e.g., drop) the package including the customer's item onto the fiducial); 0050 (the UAV simply lands on the fiducial and places the package on the fiducial.); 0100; 0104; 0108].

Claims 4, 11 and 18:  wherein holding the position includes the UAV moving to specific coordinates and doing one of hovering in place at the specific coordinates and landing at the specific coordinates [0045 (the UAV leaves the regional distribution center and flies toward the GPS coordinate associated with the customer's address. When the UAV reaches the GPS coordinate, the UAV begins to fly around the GPS coordinate in an efficient manner (a holding pattern).)); 0046 (the UAV flies toward the fiducial until the UAV is directly above the fiducial (i.e. hovering). The UAV then flies to a sufficiently low altitude (i.e. lands) such that it can safely deliver (e.g., drop) the package); 0059; 0085; 0100].

Claims 5, 12 and 19:  wherein holding the position includes holding the position for a pre- determined amount of time and delivering the package after holding for the pre-determined amount of time [0046 (once the fiducial is detected (implying an amount of time required to confirm detection of the fiducial), the UAV flies toward the fiducial until the UAV is directly above the fiducial (i.e. hovering). The UAV then flies to a sufficiently low altitude such that it can safely deliver ( e.g., drop) the package); 0065 (allowing time for a people detection algorithm to analyze the still photographs or videos and recognize people in the vicinity of the UAV.); 0073 (time for processing the detected imagery)].

Claims 6, 13 and 20:  wherein delivering the package after holding the position includes following an updated flight plan obtained from the air traffic control system [0065 (a people detection algorithm analyzes the still photographs or videos and recognizes people in the vicinity of the UAV. The UAV then plots a flight path which avoids or flies to the recognized people.); 0073 (Once the UAV has reached the GPS coordinate associated with the delivery location, the UAV is ostensibly in range to capture imagery around the delivery location. From this point the UAV, augments its navigation with visual imagery by comparing its real time imagery (acquired using a camera) with the imagery associated with the user-specified delivery location programmed into the UAV at the regional distribution center)].

Claims 7 and 14:  The drone method of claim 1, wherein the UAV holds the position until the UAV receives instructions from the air traffic control system or the drone operator directing the UAV to deliver the package [0046 (the UAV flies toward the fiducial until the UAV is directly above the fiducial (i.e. hovering). The UAV then (after detection of the fiducial) flies to a sufficiently low altitude such that it can safely deliver (e.g., drop) the package); 0073; 0100].

Prior Art
4.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-B on the attached PTO-892 Notice of References Cited.
Documents A-B define a document of particular relevance, wherein the claimed invention cannot be considered novel or cannot be considered to involve on inventive step when the document is taken alone.

Prior Art of Record
5.	The Examiner has cited particular paragraphs or columns and line numbers in the 

In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is 

Response Guidelines
6.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

6.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at 
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661